158 F.2d 520 (1947)
Charles STROM and Flora Strom, Petitioners,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11383.
Circuit Court of Appeals, Ninth Circuit.
January 16, 1947.
L. L. Thompson and L. B. Donley, both of Tacoma, Wash., for petitioner.
Sewall Key, Acting Asst. Atty. Gen., and J. Louis Monarch, Carlton Fox, and Newton Fox, Sp. Assts. to Atty. Gen., for respondent.
Before MATHEWS, STEPHENS, and ORR, Circuit Judges.
PER CURIAM.
For the reasons stated in its opinion (6 T.C. 621), the decision of the Tax Court is affirmed.